      9:21-cv-01602-RMG         Date Filed 05/28/21      Entry Number 1         Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION


FedNat Insurance Company,                   )       Case No.: 9:21-cv-1602-RMG
                                            )
                                 Plaintiff, )
                                            )
                    v.                      )
                                            )                    COMPLAINT
Jenifer Gajdalo and Elizabeth Kulka,        )
                                            )
                                            )
                              Defendants. )

                                        JURISDICTION

       1.      The Plaintiff FedNat Insurance Company (“FedNat”) is a wholly-owned

subsidiary FedNat Holding Company, which is incorporated in Florida with its principal place of

business in Sunrise, Florida.

       2.      On knowledge and belief, Defendant Jenifer Gajdalo is a citizen and resident of

Beaufort County, South Carolina.

       3.      On knowledge and belief, Defendant Elizabeth Kulka is a citizen and resident of

Beaufort County, South Carolina.

       4.      The jurisdictional amount exceeds Seventy-Five Thousand Dollars ($75,000), as a

declaration is sought regarding coverage of a homeowners policy with a liability coverage limit

of $300,000, and as Defendant Jenifer Gajdalo has filed a lawsuit seeking damages from

Defendant Kulka for allegedly serious injuries caused by Defendant Kulka’s dog.

       5.      This Court, therefore, has jurisdiction under 28 U.S.C. §1332.

       6.      There is jurisdiction for this declaratory action under 28 U.S.C. §2201.




                                           Page 1 of 4
      9:21-cv-01602-RMG          Date Filed 05/28/21      Entry Number 1       Page 2 of 4




       7.      Venue is proper in the Beaufort Division as the Defendants are residents of

Beaufort County, South Carolina, the underlying lawsuit is pending in Beaufort County, South

Carolina, and the incident is alleged to have occurred in Beaufort County, South Carolina.

                                             FACTS

       8.      Defendant Kulka was an insured under a homeowners insurance policy, number

FNS200272300, issued by the Plaintiff and with a policy period running from August 2, 2018

through August 2, 2019. A copy of the certified policy is attached as Exhibit 1.

       9.      On or about March 17, 2021, Defendant Jenifer Gajdalo filed a complaint, case

No. 2021CP0700490, against Elizabeth Kulka in the Beaufort County Court of Common Pleas

alleging causes of action for negligence/gross negligence and strict liability and seeking damages

for injuries caused when Ms. Kulka’s dog, an Akita or Akita mix, allegedly attacked and bit Ms.

Gajdalo. A copy of this complaint is attached as Exhibit 2.

       10.     Defendant Kulka’s homeowners insurance policy includes an Dog Liability

Endorsement, which states as follows:

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                CAREFULLY.

                             DOG LIABILITY ENDORSEMENT

       DEFINITIONS

       The following definitions are added:
       1. “Prohibited Breed of Dog” means one of the following:
          a. Vicious canine regardless of breed, that any “insured” knows or should
              have known has attacked, bitten, or otherwise caused “bodily injury” to
              any person;
          b. Akita;
          ...
          o. Wolf or Wolf Hybrid;
          p. Alaskan Malamute;
          …
          s. Siberian Husky

                                           Page 2 of 4
      9:21-cv-01602-RMG          Date Filed 05/28/21      Entry Number 1      Page 3 of 4




             …
             t. Any breed of guard dog such as a Doberman Pinscher, German Shepherd
             u. Any mix of the above breads [sic].

       SECTION II – LIABILITY COVERAGES

       A. This insurance does not apply to “bodily injury” or “property damage” arising
          out of, caused by, or attributable to any dog owned by, or in the care, custody
          and control of any “insured” whether or not the injury occurred on the
          “insured premises” or any other location.
       B. For an additional premium charge, coverage under Section II – Liability
          Coverages, Coverage E Personal Liability And Coverage F – Medical
          Payments To Others, will apply to “bodily injury” or “property damage”
          caused in whole or in part by any dog that is not a “prohibited breed of dog”
          owned by or in the care custody and control of an “insured”, subject to all
          other exclusions and conditions of the policy.

       11.    The Complaint alleges bodily injury arising from an attack by a prohibited breed,

Defendant Kulka’s Akita or Akita mix.

       12.      As a result, FedNat seeks a declaration from the Court that it owes no duty to

provide a defense or indemnity under its homeowners policy issued to Defendant Kulka in

relation to the incident set forth in Defendant Gajdalo’s complaint.

                               FOR A FIRST DECLARATION

       13.      The allegations in paragraphs 1-12 above are realleged as though repeated

verbatim herein.

       14.      Defendant Gajdalo’s complaint alleges bodily injury arising out of an attack by a

prohibited breed, identified in the complaint and in other sources as Defendant Kulka’s dog

Tahoe, which is an Akita or Akita mix or otherwise a prohibited breed.

       15.      Defendant Kulka’s homeowners policy issued by FedNat specifically excludes

coverage as to bodily injury or property damage caused by a prohibited breed, including an Akita

or any mix of an Akita or other prohibited breed.




                                            Page 3 of 4
       9:21-cv-01602-RMG           Date Filed 05/28/21     Entry Number 1        Page 4 of 4




        16.     The FedNat homeowners policy issued to Defendant Kulka thus excludes

coverage for the allegations contained in Defendant Gajdalo’s complaint.

        17.     FedNat, therefore, respectfully requests that the Court declare that FedNat owes

no duty to defend or indemnify Defendants under FedNat’s homeowners policy issued to

Defendant Kulka in relation to the incident set forth in Defendant Gajdalo’s complaint.

        WHEREFORE, Plaintiff prays the Court to issue declarations that:

        (a)     Plaintiff has no duty to indemnify Defendant Kulka in connection with the

underlying action because coverage is validly excluded for the reasons set forth above;

        (b)     Plaintiff has no duty to defend Defendant Kulka in the underlying action because

there is no possibility of coverage;

        (c)     For all attorney’s fees and costs in bringing this action and for any other remedy as

the Court deems appropriate.



                                              Respectfully submitted,

                                              SWEENY, WINGATE & BARROW, P.A.


                                              s/Brandon R. Gottschall
                                              Mark S. Barrow Fed. I.D. No. 1220
                                              Brandon R. Gottschall Fed. I.D. No. 12201
                                              Sweeny, Wingate & Barrow, P.A.
                                              Post Office Box 12129
                                              Columbia, SC 29211
                                              (803) 256-2233

                                              ATTORNEYS FOR THE PLAINTIFF


Columbia, South Carolina

May 28, 2021



                                            Page 4 of 4
